Citation Nr: 1010219	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  03-16 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right leg disorder (other than service-connected right lower 
extremity diabetic neuropathy), claimed as venous 
insufficiency with related cellulitis, lymphangitis, and 
dermatophytosis (referred to hereinafter as "right leg 
disorder").

2.  Entitlement to service connection for a right leg 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

This case was previously before the Board in October 2009 
when it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).

In December 2009, the Veteran and his wife testified at a 
Video Conference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the claims file.

Additional pertinent evidence was received in February 2010.  
The Veteran waived his right to have such evidence considered 
in the first instance by the RO.  See 38 C.F.R. § 20.1304(c).

The issue of entitlement to service connection for a right 
leg disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a December 1973 rating decision, the RO denied service 
connection for a right leg disorder.  The Veteran was 
notified of the decision and of his appellate rights in 
December 1973, but did not appeal that determination.

2.  The evidence received subsequent to the December 1973 
rating decision is not duplicative or cumulative of evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's December 1973 decision denying service 
connection for a right leg disorder is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a), 20.1103 (2009).

2.  The evidence received since the December 1973 RO rating 
decision is new and material, and the claim of entitlement to 
service connection for a right leg disorder therefore is 
reopened.  38 U.S.C.A. §§ 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a right leg 
disorder.  In a December 1973 rating decision, the RO denied 
service connection for this disorder because there was no 
evidence relating it to the cellulitis, cellulitis with 
lymphangitis, or dermatophytosis he experienced in this leg 
during service.  The pertinent evidence of record at the time 
of the decision included the Veteran's service treatment 
records and a November 1973 VA medical examination.

The Veteran was notified of the RO's December 1973 rating 
decision and of his appellate rights in December 1973.  He 
did not appeal the decision, and as such it became final 
based on the evidence then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  
However, the Secretary shall reopen and readjudicate a final 
decision that has been disallowed if new and material 
evidence pertaining to the claim is submitted.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  Id.  For 
the purpose of determining whether a case should be reopened, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Subsequent to the December 1973 rating decision, additional 
records and documents related to the Veteran's right leg 
disorder were associated with the claims file.  Included 
among them was a letter from Dr. W.S. received by VA in 
February 2010 (and incorrectly dated in January 2011).  Dr. 
W.S. indicated that the Veteran has a history of venous 
insufficiency related back to his service, specifically to 
his in-service cellulitis, lymphangitis, and dermatophytosis.  
He also indicated that the Veteran still has venous 
insufficiency in his legs but undertakes measures to prevent 
cellulitis and some of its other symptoms.

Dr. W.S.'s letter is new in that it was not submitted or 
considered in the previous adjudication of the Veteran's 
claim.  It also is material.  Dr. W.S. stated that the 
Veteran's current venous insufficiency is related to the 
cellulitis, lymphangitis, and dermatophytosis he experienced 
while in service.  As such, his letter directly relates to a 
previously unestablished fact necessary to substantiate the 
Veteran's claim.  It is not cumulative or redundant of 
evidence considered in the previous adjudication because the 
evidence then of record did not relate the Veteran's right 
leg disorder to service.  Dr. W.S.'s letter also raises a 
reasonable possibility of substantiating the Veteran's claim.  
Thus, it is new and material under the provisions of 
38 C.F.R. § 3.156(a) and the Veteran's claim is reopened.

As the Veteran's claim is reopened, a deficiency in the 
notice VA provided to the Veteran with respect to the 
evidence and information necessary to reopen the claim, if 
any, does not inure to the Veteran's prejudice.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a right leg disorder is reopened.  
To this extent, and only to this extent, the appeal is 
granted.


REMAND

For the reasons set forth below, the Veteran's claim of 
entitlement to service connection for a right leg disorder 
must be remanded.  Although the Board sincerely regrets the 
additional delay, a remand is necessary to ensure that there 
is a complete record upon which to decide the Veteran's claim 
so that he is afforded every possible consideration.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes providing a medical examination or 
obtaining a medical opinion when necessary.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009).  A medical examination and/or medical opinion is 
necessary when there is:  (1) competent evidence that the 
Veteran has a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that he 
suffered an event, injury or disease in service or manifested 
certain diseases during an applicable presumption period; (3) 
an indication the current disability or symptoms may be 
associated with service or with another service-connected 
disability; and (4) insufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran's service treatment records reveal that the 
Veteran was treated for cellulitis or cellulitis with 
lymphangitis in his right leg in December 1965, January 1966, 
May 1966, August 1966, and May 1969.  He also was treated for 
dermatophytosis in August 1966.  Subsequent to service, the 
Veteran sought treatment for his right leg from private 
treatment providers.  Dr. W.S. indicated in a letter received 
by VA in February 2010 that the Veteran had a history of 
venous insufficiency and still currently suffers from this 
disorder, which affects his legs.  He also indicated that 
this disorder "related back to when [t]he [Veteran] was in 
the Navy in the 60's with severe cellulitis, lymphangitis, 
and also dermtophytosis (sic)."

The claims file reveals that the Veteran underwent a VA 
medical examination with respect to his right leg disorder in 
November 1973.  A more recent VA medical examination has not 
been afforded to him.  In light of the above evidence, the 
Board finds that VA's duty to assist requires the provision 
of such an examination as well as a medical opinion.  The 
Veteran's service treatment records document several 
occasions on which he sought treatment for problems with his 
right leg, including cellulitis, cellulitis with 
lymphangitis, and dermatophytosis.  He has a current 
diagnosis of venous insufficiency of the right leg from Dr. 
W.S.  Dr. W.S. has opined that this disorder is "related 
back to" the Veteran's service, specifically to his in-
service episodes of cellulitis, lymphangitis, and 
dermatophytosis.  However, Dr. W.S. did not provide a 
rationale for this opinion.  As such, the Board has evidence 
of a potential nexus between the Veteran's current venous 
insufficiency of the right leg and his service but does not 
have sufficient competent medical evidence to render a 
decision on this aspect of his claim.  A remand therefore is 
necessary to afford the Veteran a VA medical examination and 
an opinion concerning the etiology of his right leg disorder.

The Board notes that the Veteran already is service-connected 
for several disabilities, including peripheral neuropathy of 
his right lower extremity secondary to diabetes mellitus.  A 
VA peripheral nerves examination conducted in December 2008 
revealed that the Veteran had peripheral neuropathy in his 
right leg to the level of the mid calf with profound sensory 
loss and dysesthesias in his right foot.  Although the 
service-connected right leg diabetic neuropathy and the 
Veteran's claimed right leg symptoms due to venous 
insufficiency may affect the same body part, such symptoms 
may constitute separate conditions with distinct 
symptomatology.  On remand the Board is attempting to 
discern, through an appropriate VA medical examination and 
etiology opinion, what current symptomatology may be 
associated with venous insufficiency, cellulitis, 
lymphagitis, and dermatophytosis and may be related to 
service.

Accordingly, the case is REMANDED for the following action:

1.  Review the Veteran's claims file 
and undertake any further development 
indicated, to include obtaining and 
associating with the claims file any 
additional pertinent evidence 
identified by the Veteran during the 
course of the remand.

2.  After completion of the above, 
arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset, and etiology 
of any right leg disorder (with the 
exception of peripheral neuropathy, for 
which the Veteran already is service- 
connected) found to be present in his 
right leg.  The claims file shall be 
made available to and reviewed by the 
examiner, and the examiner shall such 
review in an examination report.  All 
indicated studies deemed necessary 
should be performed, and all findings 
shall be reported in detail.  The 
examiner shall comment on the Veteran's 
reports regarding the onset and 
continuity of symptoms (other than 
those related to peripheral neuropathy) 
with his right leg and describe the 
evidence of all symptomatology.  If a 
right leg disorder is diagnosed that is 
separate and distinct from service-
connected right leg diabetic 
neuropathy, the examiner shall opine as 
to whether it is at least as likely as 
not (a 50 percent or greater 
probability) that any such disorder(s) 
is related to or had its onset during 
service, or is proximately caused by or 
permanently aggravated by a service-
connected disorder.  In making this 
determination, comment must be made on 
the letter received by VA in February 
2010 (and incorrectly dated in January 
2011) from Dr. W.S. indicating that the 
Veteran's current venous insufficiency 
of the right leg "related back to when 
[t]he [Veteran] was in the Navy in the 
60's with severe cellulitis, 
lymphangitis, and also dermtophytosis 
(sic)."  If any symptoms of right leg 
venous insufficiency, cellulitis, 
lymphangitis, and/or dermatophytosis 
cannot be distinguished from his 
already service-connected right leg 
diabetic neuropathy, the examiner shall 
so state and explain fully.  The 
rationale for all opinions expressed 
shall be provided in a legible report.

3.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted, the Veteran 
and his representative shall be 
provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


